                     Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 1 of 36


AO 106 (Rev. 04/010) Application for Search Warrant         AUTHORIZED AND APPROVED/DATE:        /S Bow Bottomly 3/18/2021



                                      UNITED STATES DISTRICT COURT
                                                            for the
______WE_S_T_E______
              RN     _DISTRICTOF_                                              ____
                                                                                  O_KL_A_H_O_MA
                                                                                             _                     __        _

              In the Matter of the Search of           )
          (Briefly describe the property to be search  )
          Or identify the person by name and address)  )
         PROPERTY KNOWN AS:                            )                Case No: M-21-172-STE
         1. A Dell Inspiron laptop computer with       )
             service tag HVBQVGl ;                     )
         2. A Samsung cellular phone with              )
             IMEI 355573/03/028571/9;                  )                                          2:25 pm, Mar 19, 2021
         3. A Motorola cellular phone with             )
             MEID A000000E18B8CF                       )
                                                       )
         IN POSSESSION OF:                             )
         Department of Homeland Security Oklahoma City )
          om�                                                 )
          3625 NW 56th                                        )
          Oklahoma City, OK                                   )


                                               APPLICATION FOR SEARCH WARRANT

        I, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following property (identify the person or describe property to
be searched and give its location):

         See Attachment A, which is attached and incorporated by reference.

Located in the Western District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):

         See Attachment B, which is attached and incorporated by reference

         The basis for the search under Fed. R. Crim.P.4l(c ) is(check one or more):
             �     evidence of the crime;
             �     contraband, fruits of crime, or other items illegally possessed;
             �     property designed for use, intended for use, or used in committing a crime;
             0     a person to be airnsted or a person who is unlawfully restrained.

         The search is related to a violation of:
         Code Section                                                      Offense Description
         Title 18, U.S.C., §§ 2252A(a)(5)(B )                              Possession of child pornography
         Title 18, U.S.C. §§ 2252(a)(2)                                    Distribution of child pornography
    Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 2 of 36




Mar 19, 2021
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 3 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 4 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 5 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 6 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 7 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 8 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 9 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 10 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 11 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 12 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 13 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 14 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 15 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 16 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 17 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 18 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 19 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 20 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 21 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 22 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 23 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 24 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 25 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 26 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 27 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 28 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 29 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 30 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 31 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 32 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 33 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 34 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 35 of 36
Case 5:21-mj-00172-STE Document 1 Filed 03/19/21 Page 36 of 36
